DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Geiser on 4/6/2021.

The application has been amended as follows: 

[Cancelled]
[Currently Amended] An L-bracket for removable attachment to a threaded socket of photographic and video devices, the mounting bracket comprising:
a base portion, the base portion having:
              a top side, the top side in communication with the device;
a bottom side, the bottom side opposite the top side, wherein the bottom side includes a recess, the recess sized for the receipt of an attachment member, the attachment member having an aperture and hingedly coupled to the bottom side within the recess, 
a first end portion; 
a second end portion, the second end portion opposite the first end portion; 
a pair of opposed sidewalls, the sidewalls connecting the top side, the bottom 
side, the first end, and the second end, the sidewalls each having a groove, each groove sized for receipt within a corresponding stabilizing element; and 
a fastener, the fastener sized for receipt within the threaded socket, wherein the 
fastener secures the mounting bracket to the device; and 
a bracket portion, the bracket portion hingedly and slidably received on the first end 
portion of the base portion and movable between an engaged position coupled to the base portion and a disengaged position, wherein, while the device is secured to the base with the fastener, the bracket portion is movable away from the base portion between the engaged position and the disengaged positon, such that a side of the photographic and video devices is accessible in the disengaged position, the bracket portion having:
              a second pair of opposed sidewalls, each sidewall of the second pair of 
opposed sidewalls having a groove, each groove sized for receipt within a corresponding stabilizing element, wherein the second pair of opposed sidewalls is positioned perpendicular to the first pair of opposed side walls in the engaged position. 

[Currently Amended] The L-bracket as in claim 2, wherein the top side includes a gripping surface.

[Currently Amended] The L-bracket as in claim 2, wherein the first end portion includes at least one mortise, the at least one mortise configured for receipt with a tenon on the bracket portion in the engaged position.

[Currently Amended] The L-bracket as in claim 2, wherein the top side includes a notch, the notch sized for the receipt of an adjustable bar, the adjustable bar movable perpendicular to a length of the base portion.

[Currently Amended] The L-bracket as in claim 5, wherein the adjustable bar includes a lip, the lip extending upward from the top side opposite the bottom side.

[Currently Amended] The L-bracket as in claim 2, wherein the base portion pair opposed sidewall grooves extend a length of the base portion and the bracket portion second pair of opposed sidewall grooves extend a length of the bracket.

[Currently Amended] The L-bracket as in claim 2, wherein the bracket portion includes a recess, the recess configured for the receipt of a tool.

[Currently Amended] The L-bracket as in claim 8, wherein the recess includes a magnet, the magnet configured for coupling of the tool within the recess.

[Currently Amended] The L-bracket as in claim 9, wherein the tool is a hex wrench.

[Currently Amended] A L-bracket for removable attachment to a threaded socket of a photographic  or a video device[[s]], the mounting bracket comprising:
a base portion, the base portion having:
              a top side, the top side in communication with the device;
              a bottom side, the bottom side opposite the top side, the bottom side having a 
recess, the recess sized for the receipt of an attachment member;
the attachment member having an aperture and hingedly coupled to the bottom 
side within the recess, wherein the attachment member is movable between a retained position and a deployed position[[.]]; 
a first end portion, the first end portion having a tab, the tab extending outward 
from the first end portion opposite a second end portion; 
the second end portion opposite the first end portion, the distance between the 
first end portion and the second end portion defining a length; 
a pair of opposed sidewalls, the sidewalls connecting the top side, the bottom 

a fastener, the fastener sized for receipt within the threaded socket, wherein the 
fastener secures the mounting bracket to the device; and 
a bracket portion, the bracket portion hingedly and slidably received on the tab
of the base portion and movable an angularly rotation downward and perpendicular between an engaged position coupled to the base portion and a disengaged position, wherein, while the device is secured to the base with the fastener, the bracket portion is movable away from the base portion between the engaged position and the disengaged positon, such that a side of the photographic or video device is accessible when the bracket portion is in the disengaged position, the bracket portion having:
              a second pair of opposed sidewalls, each sidewall of the second pair of 
opposed sidewalls having a groove, each groove sized for receipt within a corresponding stabilizing element, wherein the second pair of opposed sidewalls is positioned perpendicular to the first pair of opposed side walls in the engaged position.        
[Currently Amended] The L-bracket as in claim 11, wherein the top side includes a gripping surface.

[Currently Amended] The L-bracket as in claim 12, wherein the first end portion includes at least one mortise, the at least one mortise configured for receipt with a tenon on the bracket portion in the engaged position.

[Currently Amended] The L-bracket as in claim 11, wherein the top side includes a notch, the notch sized for the receipt of an adjustable bar, the adjustable bar movable perpendicular to the length of the base portion.

[Currently Amended] The L-bracket as in claim 14, wherein the adjustable bar includes a lip, the lip extending upward from the top side opposite the bottom side.

[Currently Amended] The L-bracket as in claim 11, wherein the bracket portion includes a recess, the recess configured for the receipt of a tool.

[Currently Amended] The L-bracket as in claim 16, wherein the recess includes a magnet, the magnet configured for coupling of the tool within the recess.

[Currently Amended] The L-bracket as in claim 17, wherein the tool is a hex wrench.


Allowable Subject Matter
Claims 2-18 are allowed.
Regarding claims 2 and 11, the prior art does not disclose or fairly suggest, either singly or in combination discloses an L-bracket wherein the bracket portion is “hingedly and slidably received on the tab of the base portion between an engaged position coupled to the base portion and a disengaged position, wherein, while the device is secured to the base with the fastener, the bracket portion is movable away from the base portion between the engaged position and the disengaged positon, such that a side of the photographic or video device is accessible when the bracket portion is in the disengaged position” in combination with the remaining claim limitations  set forth in claims 2 and 11, respectively.
While the prior art teaches hinged connection of a bracket portion to a base portion, the prior art devices are not L-brackets, as the purpose of the hinged connection is to use the same support segment as  both the landscape and portrait orientation segment through pivoting the camera mounted on the segment 90 degrees via the hinge. Additionally, the direction that the hinged portion pivots is inwards, collapsing the device frame, and not “away from the base portion between the engaged position and the disengaged positon, such that a side of the photographic or video device is accessible when the bracket portion is in the disengaged position” as called for in claims 2 and 11 as amended. The claims are therefore allowable over the prior art. 
Claims 3-10 and 12-18 are dependent on claims 2 and 11, respectively, and are allowable for substantially the same reasons.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        4/7/2021